NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-JAN-2021
                                            07:56 AM
                                            Dkt. 78 SO
                         NO. CAAP-XX-XXXXXXX
               (Consolidated with No. CAAP-XX-XXXXXXX)


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I

                           CAAP-XX-XXXXXXX
                PO, Petitioner-Appellant-Appellant,
                                  v.
                 CHILD SUPPORT ENFORCEMENT AGENCY,
                STATE OF HAWAI#I, Appellee-Appellee,
                                 and
                  JK, Respondent-Appellee-Appellee


          APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                        (FC-AP NO. 17-1-0001)

                                  and
                           CAAP-XX-XXXXXXX
                PO, Petitioner-Appellant-Appellant,
                                  v.
                 CHILD SUPPORT ENFORCEMENT AGENCY,
                STATE OF HAWAI#I, Appellee-Appellee,
                                 and
                  JK, Respondent-Appellee-Appellee


          APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                        (FC-AP NO. 17-1-0002)

                      SUMMARY DISPOSITION ORDER
   (By:    Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

          In CAAP-XX-XXXXXXX self-represented Petitioner-
Appellant PO (Father) appeals from the "Order Affirming the
Administrative Findings and Order Filed on December 9, 2016"
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

entered by the Family Court of the Third Circuit1 on March 23,
2018, in FC-AP No. 17-1-0001 (Appeal No. 1). In CAAP-XX-XXXXXXX
Father appeals from the "Order Affirming the Administrative
Findings and Order Filed on December 9, 2016" entered by the
Family Court of the Third Circuit on March 23, 2018, in FC-AP
No. 17-1-0002 (Appeal No. 2). We consolidated the appeals on
March 21, 2019.       For the reasons explained below, we affirm both
orders.

                                 BACKGROUND

            Child was born in 1992.       Appellee JK (Mother) is
Child's natural mother.      Child's birth certificate identified
someone other than Father as Child's father. Father believed
that he was Child's natural father, and sought to correct Child's
birth certificate. He went to the State of Hawai#i Child Support
Enforcement Agency (CSEA) for assistance.
          On July 28, 1994, Father submitted a CSEA Application
Form. He identified himself as the "Absent Parent" and Mother as
the "Custodial Parent[.]" The form stated:

            I understand that I, the applicant, if eligible, will be a
            recipient of services of the [CSEA], and that the deputies
            Attorney General and deputies Corporation Counsel who may be
            involved in my case represent the [CSEA], not me, in any
            child support matter.

            I understand that the [CSEA] may pursue . . . current child
            support, arrears, and modification of existing child support
            orders either administratively or through judicial process.
            I agree that the decision of how to proceed in my case is
            the [CSEA's], not mine.
            . . . .
            In signing this application for Child Support Enforcement
            Services, I declare under penalty of perjury that I have
            physical custody of the following child(ren) for whom
            services are sought: [blank]

(lined out text in original.)        Father signed the application
form.2

      1
            The Honorable Dakota K.M. Frenz presided over both of the cases on
appeal.
      2
            Hawaii Revised Statutes (HRS) § 584-6(a) (Supp. 1992) authorizes
"a man . . . alleging himself to be the natural father" of a child to "bring
an action for the purpose of declaring the existence . . . of the father and
                                                                (continued...)

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Mother denied that Father was Child's father. Father
requested genetic testing for himself and for the person who
Mother claimed was Child's father. On December 28, 1994, in
State, Child Support Enf't Agency v. JK, FC-P No. 94-222
(Paternity Action), the family court entered an order for genetic
testing.    The order stated:

                  5.    That as Defendant [Father] has requested genetic
            testing, but is unable to pay for the entire cost at this
            time, the [CSEA], shall advance the entire cost of the
            genetic testing fees, to wit: $400.00. Said amount of
            $400.00 shall be subject to reimbursement by Defendant
            [Father] at the rate of $25.00 monthly installments with the
            first installment due on December 7, 1994. Defendant
            [Father] shall make said monthly payments of $25.00 in the
            form of a cashier's check, certified check or money order
            made payable and sent to the [CSEA.]

          On January 31, 1996, the family court entered "Findings
of Fact, Conclusions of Law and Judgment" (Judgment of Paternity)
in the Paternity Action. The family court concluded, based on
genetic testing, that Father was Child's biological father. The
Judgment of Paternity ordered:

                  3.    That Defendant, [Father], who has a duty to
            support [Child], shall pay child support in the amount of
            $130.00 per month, by an Order for Income Assignment upon
            Defendant, [Father], obtaining employment, with the first
            payment commencing June 1995 and continuing until [Child]
            reaches eighteen (18) years of age, and so long thereafter,
            including summer months, as [Child] is pursuing a high
            school diploma or so long as [Child] continues [their]
            post-high school education on a full-time basis at an
            accredited college or university, or in a vocational or
            trade school, or until [Child] attains the age of 23 years
            whichever occurs first, unless [Child] thereto shall die, be
            adopted, become emancipated or self-supporting, or until
            further order of the Court;
                  4.    That all payments shall be made by cashier's
            check, certified check or money order made payable and sent
            to the [CSEA.]

According to Father, Mother and he agreed that Mother would not
require Father to support Child, but Father was not to be
involved in Child's life in any way. Nevertheless, Father did
not appeal any of the provisions of the Judgment of Paternity.




      2
            (...continued)
child relationship[.]"

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          On December 9, 2016, CSEA filed findings and orders in
two administrative proceedings based upon the order for genetic
testing and the Judgment of Paternity. The order in FC-P No. 94-
0222 stated, in relevant part:

          GENETIC FEE TESTING FEES DEBT OWING TO STATE OF HAWAII:
          $400.00 for the period December 7, 1994 through October 31,
          2016 is owing to the State of Hawaii and JUDGMENT THEREFOR
          IS HEREBY ENTERED. Responsible Parent [Father] shall pay
          $25.00 per month until said debt is fully satisfied.
          CHILD SUPPORT ARREARAGE OWING TO [JK]:
          $2,870.00 for the period January 1, 2008 through
          December 31, 2009. In addition, a remaining balance of
          $0.00 is owing for the previously established arrearage.
          Total arrearage is $2,870.00 and JUDGMENT THEREFOR IS HEREBY
          ENTERED. This amount includes all monies received by CSEA
          as of October 31, 2016. Responsible Parent [Father] shall
          pay $50.00 per month until said arrearage is fully
          satisfied.

          PAYMENT AMOUNT: Payment for the obligation(s) addressed in
          this order shall be $75.00, per month commencing November 1,
          2016.

The order in FC-APB No. 10-1-0016 stated, in relevant part:

          CHILD SUPPORT ARREARAGE OWING TO [JK]:
          $700.00 for the period January 1, 2010 through August 31,
          2010. In addition, a remaining balance of $19,630.00 is
          owing for the previously established arrearage.

          Total arrearage is $20,330.00 and JUDGMENT THEREFOR IS
          HEREBY ENTERED. This amount includes all monies received by
          CSEA as of October 31, 2016[]. Responsible Parent [Father]
          shall pay $125.00 per month until said arrearage is fully
          satisfied.

          PAYMENT AMOUNT: Payment for the obligation(s) addressed in
          this order shall be $125.00, per month commencing
          November 1, 2016.

          Father appealed to the family court from each of the
administrative orders, creating Appeal No. 1 and Appeal No. 2.
The family court heard consolidated arguments on February 23,
2018. On March 23, 2018, the family court entered orders
affirming the administrative findings and orders in each of the
appeals. These secondary appeals followed.

                               DISCUSSION

          Father contends that the family court: (1) erred by
holding CSEA had authority to enforce the child support orders


                                    4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

without a request from Mother; (2) violated Rule 72(k) of the
Hawai#i Family Court Rules (HFCR); and (3) erred by affirming the
order requiring that Father pay for the genetic testing he
requested, contrary to 45 C.F.R. § 303.5(e)(3)3.
          Our review of a family court decision on an appeal from
an administrative agency determination is a secondary appeal; we
must determine whether the family court was right or wrong in its
decision, applying the standards set forth in Hawaii Revised
Statutes (HRS) § 91–14(g) (Supp. 2017) to the agency's decision.
Flores v. Bd. of Land & Nat. Res., 143 Hawai#i 114, 120, 424 P.3d
469, 475 (2018) (reviewing circuit court agency appeal). HRS
§ 91–14, entitled "Judicial review of contested cases[,]"
provides in relevant part:

                       (g)   Upon review of the record, the court may
                 affirm the decision of the agency or remand the case
                 with instructions for further proceedings; or it may
                 reverse or modify the decision and order if the
                 substantial rights of the petitioners may have been
                 prejudiced because the administrative findings,
                 conclusions, decisions, or orders are:

                       (1)   In violation of constitutional or
                             statutory provisions;

                       (2)   In excess of the statutory authority or
                             jurisdiction of the agency;

                       (3)   Made upon unlawful procedure;

                       (4)   Affected by other error of law;

                       (5)   Clearly erroneous in view of the reliable,
                             probative, and substantial evidence on the
                             whole record; or
                       (6)   Arbitrary, or capricious, or characterized
                             by abuse of discretion or clearly
                             unwarranted exercise of discretion.


                 1.    CSEA was authorized to enforce
                       the Judgment of Paternity.

          Father contends that HRS Chapter 576E ("Administrative
Process for Child Support Enforcement") did not authorize CSEA to
enforce the Judgment of Paternity because Mother did not request




         3
                 Father actually cites to 45 C.F.R. § 303.5(3), which does not
exist.       We construe his argument to be based upon 45 C.F.R. § 303.5(e)(3).

                                           5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

enforcement. He refers to HRS Chapter 576E,4 but his argument
cites HRS § 576D-3(b)(3) (2006):

                  § 576D-3 Obtaining or enforcing child support. (a)
            The [CSEA] shall undertake any legal or administrative
            action to secure support for a child by enforcing an
            existing court order or obtaining a court order of support.
                  (b)   To carry out its responsibilities imposed under
            this chapter, the [CSEA], through the offices of the
            corporation counsel, the county attorneys, or the attorney
            general, may commence or appear in any proceeding before any
            court or administrative agency for the purpose of
            establishing paternity for children born out of wedlock or
            for the purpose of obtaining, enforcing, or modifying an
            order of support on behalf of any dependent or any other
            person for whom the [CSEA] has a duty to obtain or enforce
            an order for support under this chapter. The [CSEA] may
            commence or appear in any action on its own behalf, on
            behalf of any dependent child or custodial parent, or on
            behalf of any other person for whom the [CSEA] has a duty to
            obtain or enforce an order of support under this chapter.
            The [CSEA] shall obtain or enforce a child support order for
            the following children:

                  (1)   A child on whose behalf public assistance
                        payments have been or are being made;

                  (2)   A child on whose behalf foster care payments
                        have been or are being made under Title IV-E; or

                  (3)   Any other child, if a parent, guardian, or
                        person having custody applies to the [CSEA] for
                        assistance in obtaining or enforcing a child
                        support order with respect to the child,
                        regardless of whether public assistance payments
                        have been made on the child's behalf.

(Underscoring added.)
          "The interpretation of a statute is a question of law
which an appellate court reviews de novo." Child Support Enf't
Agency v. Doe, 88 Hawai#i 159, 165, 963 P.2d 1135, 1141 (App.
1998) (cleaned up). "When interpreting a statute, our foremost
obligation is to ascertain and give effect to the intention of
the legislature, which is to be obtained primarily from the
language contained in the statute itself." Id. (cleaned up).
          The plain language of HRS § 576D-3 authorizes CSEA to
take legal action to enforce court orders such as the Judgment of
Paternity in this case. As Father points out, HRS § 576D-3(b)(3)
mandates that CSEA obtain and enforce child support orders upon


      4
            We note that HRS § 576E-2 (2006) confers broad powers upon the
attorney general which include the power to enforce the Judgment of Paternity
in this case.

                                      6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

request of a custodial parent. But the statutory authorization
is not limited to the situations described in HRS § 576D-3(b);
HRS § 576D-3(b) authorizes CSEA to commence enforcement actions
"on its own behalf." Cf. CSEA v. Doe, 88 Hawai#i at 167, 963
P.2d at 1143 (noting that CSEA was authorized to obtain child
support order even where child was not in need of public
assistance). CSEA was authorized to enforce the Judgment of
Paternity.

          2.    The family court did not
                violate HFCR Rule 72(k).

          Father contends that the family court violated HFCR
Rule 72(k), which governs appeals to the family court. The rule
provides, in relevant part:

                (a) How taken. Where a right of appeal to the family
          court is allowed by statute, any person or party allowed by
          statute may appeal from such decision, order or action by
          filing a notice of appeal in the family court having
          jurisdiction of the matter. . . .

                . . . .
                (k) Judgment. Upon determination of the appeal, the
          court having jurisdiction shall enter judgment. Such
          judgment shall be reviewable, or final, as may be provided
          by law. Promptly after final determination of the appeal in
          the family court the clerk of the court shall notify the
          parties and the governmental official or body concerned of
          the disposition of the appeal.

          HFCR Rule 72 applied to Appeal No. 1 and Appeal No. 2,
both of which were authorized by HRS § 576E-13.5 Upon deter-
mination of the appeals, the family court entered an "Order
Affirming the Administrative Findings and Order Filed on
December 9, 2016" in each case. Although not titled "judgments,"
the orders finally determined all of the issues in the appeals
and thus complied with HFCR Rule 72.
          Father argues that the family court's orders "do[] not
express any findings and conclusions as to why it affirms" CSEA's
findings and orders in the two administrative proceedings. A

     5
          HRS § 576E-13 (2006) provides, in relevant part:

          (a) Any party, including the [CSEA], who is aggrieved by a
          final decision and order in a contested case . . . is
          entitled to judicial review under [HRS] chapter 91.

                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

family court reviewing an agency decision does not make its own
findings or conclusions; it reviews the agency's findings and
conclusions for error. In a secondary appeal we also review the
agency's findings and conclusions, not those of the family court,
to determine whether the family court was right or wrong in
deciding the primary appeal. "An agency's conclusions of law are
reviewed de novo, while an agency's factual findings are reviewed
for clear error." Del Monte Fresh Produce (Hawaii), Inc. v.
International Longshore & Warehouse Union, Local 142, 128 Hawai#i
289, 302, 287 P.3d 190, 203 (2012). "A court reviewing an
agency's decision cannot consider the weight of the evidence to
ascertain whether it weighs in favor of the administrative
findings, or review the agency's findings of fact by passing upon
the credibility of witnesses or conflicts in testimony[.]"
Sierra Club v. D.R. Horton-Schuler Homes, LLC, 136 Hawai#i 505,
522, 364 P.3d 213, 230 (2015) (cleaned up). The family court's
orders affirming CSEA's findings and orders did not violate HFCR
Rule 72(k).

          3.    The family court did not err by
                affirming the order requiring that
                Father pay genetic testing fees.

          Father contends that the order requiring him to pay
genetic testing fees is contrary to 45 C.F.R. § 303.5(e)(3).
Title 45 of the Code of Federal Regulations provides, in relevant
part:

          § 303.5 Establishment of paternity.

                . . . .

                (e)(1) Except as provided in paragraph (e)(3) of this
          section, the [CSEA] may charge any individual who is not a
          recipient of aid under the State's title IV-A [Block Grants
          to States for Temporary Assistance for Needy Families] or
          XIX [Grants to States for Medical Assistance Programs] plan
          a reasonable fee for performing genetic tests.

                . . . .
                (3) If paternity is established and genetic tests were
          ordered by the [CSEA], the [CSEA] must pay the costs of such
          tests, subject to recoupment (if the [CSEA] elects) from the
          alleged father who denied paternity.




                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

45 C.F.R. § 303.5 (2016). The statute allows CSEA to recover
genetic testing costs from a natural father who denied paternity
even if the father is a recipient of a federal block grant or
medical assistance program. Father did not deny paternity. 45
C.F.R. § 303.5(e)(3) does not apply to Father.
          Under 45 C.F.R. § 303.5(e)(1), CSEA was authorized to
charge Father, as the party asserting paternity, for the genetic
testing fees so long as Father was not a recipient of a federal
block grant or medical assistance program. Father did not argue,
before the agency or the family court, that he is a federal block
grant or medical assistance program recipient. The family court
did not err in affirming the agency order requiring that Father
pay genetic testing fees. See also HRS § 576E-2(10) (authorizing
CSEA to "[o]rder genetic testing . . . for the purpose of
establishing paternity, with payment of costs to be made by the
agency, subject to recoupment by the State from the father . . .
if paternity is established . . . [.]")

                              CONCLUSION

          Based upon the foregoing, the family court's March 23,
2018 orders in Appeal No. 1 and Appeal No. 2 affirming the
administrative findings and orders filed on December 9, 2016, are
affirmed.
          DATED: Honolulu, Hawai#i, January 22, 2021.

On the briefs:
                                      /s/ Katherine G. Leonard
PO,                                   Presiding Judge
Self-represented Plaintiff-
Appellant-Appellant.                  /s/ Keith K. Hiraoka
                                      Associate Judge
Tracie M. Kobayashi,
Deputy Attorney General,              /s/ Karen T. Nakasone
for Appellee-Appellee Child           Associate Judge
Support Enforcement Agency,
State of Hawai#i.




                                  9